                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

S.Y.,

            Plaintiff,

v.                              Case No:   2:20-cv-619-JES-MRM

WYNDHAM HOTELS & RESORTS,
INC. and LAXMI OF NAPLES,
LLC,

            Defendants.


                          OPINION and ORDER

     This matter comes before the Court on review of the following

two motions to dismiss: (1) defendant Wyndham Hotels & Resorts,

Inc.’s Motion To Dismiss Plaintiff’s Complaint (Doc. #14) filed on

September 30, 2020; and (2) defendant Laxmi of Naples, LLC’s Motion

to Dismiss, Motion to Strike, or For a More Definite Statement and

Memorandum of Law in Support Thereof (Doc. #13) filed on September

28, 2020. Plaintiff filed an Opposition (Doc. #20) on September

28, 2020.     Plaintiff filed a Memorandum in Opposition to each

motion (Doc. #37; Doc. #41) on November 2nd, and November 4, 2020.

Defendant Wyndham Hotels & Resorts, Inc. filed a Reply (Doc. #48)

on November 30, 2020. For the reasons set forth below, the motions

are denied.
                                     I.

     The origins of this case began on October 30, 2019, when

Plaintiff and another alleged victim of sex trafficking filed a

case in the Circuit Court of the Twentieth Judicial Circuit in and

for Collier County, Florida. See S.Y. et al v. Naples Hotel Co.et

al, Case No. 2:20-cv-118 (Doc. #1, p. 3). On December 31, 2019,

the Plaintiffs filed a First Amended Complaint which asserted ten

claims against over forty defendants. Id. at (Doc. #1, pp. 2-4).

The case was removed to federal court in February 2020. Id. at

(Doc. #1). On April 15, 2020, the Plaintiffs filed a Second Amended

Complaint. Id. at (Doc. #85). On August 5, 2020, the undersigned

denied various motions to dismiss, but determined severance of the

parties was appropriate. S.Y. v. Naples Hotel Co., 476 F. Supp. 3d

1251, 1258-59 (M.D. Fla. 2020). Following the Court’s severance

order, plaintiff and the other alleged victim filed nearly thirty

new actions against various defendants, including this case.

     The Complaint (Doc. #1) in this case was filed on August 19,

2020, alleging that plaintiff S.Y. was a resident of Collier

County, Florida, and was a victim of continuous sex trafficking at

a certain Super 8 Wyndham Hotel in Naples, Florida (the Super 8)

between 2014 and February 2016. (Id. at ¶¶ 13-14, 22-24.)              The

Complaint further alleges that during this time period defendants

Wyndham   Hotels   &   Resorts,   Inc.    and   Laxmi   of   Naples,   LLC

(Defendants, or Wyndham or Laxmi) are hotel owners, operators,



                                  - 2 -
managers, supervisors, controllers, and/or entities responsible

for hotels at which sex trafficking has taken place, including the

Super 8.1 (Id. at ¶ 2.)

       The Complaint sets forth the following six claims: violation

of the Trafficking Victims Protection Reauthorization Act of 2008

(TVPRA), 18 U.S.C. § 1595 (Count I); violation of the Florida RICO

statute, § 772.104, Florida Statutes (Count II); premise liability

(Count III); negligent hiring, supervision, and retention (Count

IV);       negligent   rescue   (Count   V);   and   aiding   and   abetting,

harboring, confining, coercion, and criminal enterprise (Count

VI).       (Id., pp. 33-49.)    Counts I through IV are asserted against

both Defendants, while Counts V through VI are asserted against

only Laxmi. (Id.)




       The Complaint alleges that defendants Wyndham Hotels and
       1

Laxmi were collectively doing business as Super 8 Wyndham Hotel in
Naples, Florida, and upon information and belief, were authorized
to do, licensed to do, and were doing business in the State of
Florida. (Doc. #1, ¶ 27.)      In addition, it is alleged that
Defendants Wyndham Hotels and Laxmi were, by and through their
agents, servants, franchisees and/or employees, the owners,
operators, managers, supervisors, controllers, and innkeepers of
the Super 8 in Naples, Florida. (Id. at ¶ 28.) Finally, The
Complaint alleges that Wyndham is the franchisor of the Super 8
brand (Doc. #1, ¶¶ 25, 40-54), while Wyndham asserts that it is
the “ultimate parent company of the franchisor of the Super 8®
brand of hotels.”    (Doc. #14, p. 2.)     At this stage of the
proceedings, factual disputes are resolved in favor of the
allegations in the Complaint.



                                     - 3 -
                                 II.

     Defendant’s motions seek to have the Court strike several

allegations in the Complaint, as well as raise several arguments

as to why the Complaint in its entirety, and each individual claim

should be dismissed. (Doc. #13, pp. 4-23; Doc. #14, pp. 5-25.) The

Court will address each of these arguments in turn.

  A. Shotgun Pleading

     Each Defendant argues in its motions, that the Complaint

constitutes a shotgun pleading based upon Plaintiff grouping the

Defendants together as the “Super 8 Defendants” (Doc. #1, p. 1

introductory paragraph) and should be dismissed. (Doc. #13, pp. 7-

9; Doc. #14, pp. 5-6.)

     One way in which a complaint may constitute an impermissible

shotgun pleading is if it “assert[s] multiple claims against

multiple defendants without specifying which of the defendants are

responsible for which acts or omissions, or which of the defendants

the claim is brought against.” Weiland v. Palm Beach Cty. Sheriff’s

Office, 792 F.3d 1313, 1323 (11th Cir. 2015); see also Barmapov v.

Amuial, 986 F.3d 1321, 1325 (11th Cir. 2021). Such a pleading fails

“to give the defendants adequate notice of the claims against them

and the grounds upon which each claim rests,” Weiland, 792 F.3d at

1323, and violates the requirement that a plaintiff provide “a

short and plain statement of the claim,” Fed. R. Civ. P. 8(a)(2).




                              - 4 -
      The   Complaint     does   in     fact   repeatedly   references      the

defendants collectively as the “Super 8 Defendants.” The failure

to specify a particular defendant is not fatal, however, when

“[t]he complaint can be fairly read to aver that all defendants

are responsible for the alleged conduct.” Auto. Alignment & Body

Serv. v. State Farm Mut. Auto. Ins. Co., 953 F.3d 707, 733 (11th

Cir. 2020)(quoting Kyle K. v. Chapman, 208 F.3d 940, 944 (11th

Cir. 2000)).        The Complaint typically (but not always) alleges

that “each and every” such defendant was involved in the activity

described in the particular paragraph of the Complaint. See (Doc.

#1, ¶¶ 4-5, 8-18, 55-62, 69-83, 87-88, 97-98, 102-08, 126-43, 145,

147-50, 153-56, 162-67, 169-73, 176-207.)           A fair reading of the

Complaint is that each of these defendants was involved in the

identified conduct attributed to the “Super 8 Defendants.”                  See

Sprint Sols., Inc. v. Fils-Amie, 44 F. Supp. 3d 1224, 1226-27 (S.D.

Fla. 2014)(finding that reference to “defendants” in a complaint

was   not   fatal    where   pleading    alleged   that   each   of   the   two

defendants perpetrated the wrongs, often acting together).               While

defendants may disagree that such allegations are accurate, that

dispute is for another day.       The group allegations do not fail to

state a claim, Auto. Alignment & Body Serv., Inc. v. State Farm

Mut. Auto. Ins. Co., 953 F.3d 707, 732–33 (11th Cir. 2020), and

the Complaint does not constitute a shotgun pleading.




                                      - 5 -
  B. Redundant, Irrelevant, and Scandalous Factual Allegations

     In its Motion, Laxmi notes that this Court previously ordered

Plaintiff to remove those allegations “regarding sex trafficking

in general and its relationship to the hospitality industry.” S.Y.,

476 F. Supp. 3d at 1259.         Defendant Laxmi, however, argues that

contrary to the Court’s prior directive, Plaintiff has included

redundant, irrelevant, and scandalous allegations in her Complaint

that should be struck. (Doc. #13, pp. 4-7.)

     Pursuant to Rule 12(f), a party may move to strike "any

redundant, immaterial, impertinent, or scandalous matter" within

the pleadings. The Court enjoys broad discretion in determining

whether to grant or deny a motion to strike. Northrop & Johnson

Holding Co. v. Leahy, No. 16-cv-63008-BLOOM/Valle, 2017 U.S. Dist.

LEXIS 193365, at *3 (S.D. Fla. Nov. 22, 2017). "The purpose of a

motion   to   strike   is   to   clean   up   the   pleadings,   streamline

litigation, and avoid unnecessary forays into immaterial matters."

Monsoon, Inc. v. BizJet Int'l Sales & Support, Inc., No. 16-80722-

CV-MARRA/MATTHEWMAN, 2017 U.S. Dist. LEXIS 26987, at *28 (S.D.

Fla. Feb. 27, 2017). It is not intended to "procure the dismissal

of all or part of a complaint." Id. A motion to strike is a drastic

remedy and is disfavored by the courts. Schmidt v. Life Ins. Co.

of N. Am., 289 F.R.D. 357, 358 (M.D. Fla. 2012). Therefore, a

motion to strike should be granted only if "the matter sought to




                                   - 6 -
be omitted has no possible relationship to the controversy, may

confuse the issues, or otherwise prejudice a party." Id.

     Defendant urges the Court to strike ten paragraphs in the

Complaint      that   it   maintains    contain       “puffing”    about     sex

trafficking and its alleged relationship to the hotel industry,

scandalous matter about Laxmi’s knowledge of the tactics of sex

traffickers, and that such tactics are used against children. (Doc.

#13, pp. 6-7.) Upon review of these allegations (Doc. #1, ¶¶ 3-5,

55-57, 78-80, 146), the Court finds the majority of them relate to

Defendant’s knowledge of sex trafficking, its failure to prevent

the alleged criminal conduct, and Defendants’ profiting from the

sex trafficking industry. Such allegations are relevant to the

type of claims plaintiff asserts, S.Y., 476 F. Supp. 3d at 1259

n.5, and the Court does not find any to be overly redundant or

unduly prejudicial. See Schmidt, 289 F.R.D. at 358.                Admittedly,

general allegations of sex trafficking in paragraph three and

tactics   of    sex   traffickers    implemented      against     children    in

paragraph five may be immaterial, but the Court cannot say that

these allegations are unduly prejudicial to justify the “drastic”

remedy sought. Schmidt, 289 F.R.D. at 358. The Court therefore

denies    Defendant’s      request     to    strike     the   aforementioned

allegations.




                                     - 7 -
  C. Failure To State a Claim

     Federal Rule of Civil Procedure 8(a)(2) requires that a

complaint contain a "short and plain statement of the claim showing

that the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2).

This obligation "requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct.

1955, 167 L. Ed. 2d 929 (2007) (citation omitted). To survive

dismissal, the factual allegations must be "plausible" and "must

be enough to raise a right to relief above the speculative level."

Id. at 555; see also Edwards v. Prime Inc., 602 F.3d 1276, 1291

(11th Cir. 2010). This requires "more than an unadorned, the-

defendant-unlawfully-harmed-me accusation." Ashcroft v. Iqbal, 556

U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (citations

omitted).

     In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to the plaintiff, Erickson v.

Pardus, 551 U.S. 89, 94, 127 S. Ct. 2197, 167 L. Ed. 2d 1081

(2007), but "[l]egal conclusions without adequate factual support

are entitled to no assumption of truth." Mamani v. Berzaín, 654

F.3d 1148, 1153 (11th Cir. 2011) (citations omitted). "Threadbare

recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice." Iqbal, 556 U.S. at 678.



                                - 8 -
Factual allegations that are merely consistent with a defendant's

liability fall short of being facially plausible. Chaparro v.

Carnival Corp., 693 F.3d 1333, 1337 (11th Cir. 2012) (citations

omitted). Thus, the Court engages in a two-step approach: "When

there are well-pleaded factual allegations, a court should assume

their veracity and then determine whether they plausibly give rise

to an entitlement to relief." Iqbal, 556 U.S. at 679.

       1. Trafficking Victims Protection Reauthorization Act

     Defendant   Wyndham    challenges   Count   I   of   the   Complaint,

alleging that Defendants violated the TVPRA, 18 U.S.C. § 1595.

(Doc. #14, pp. 6-16.)   The TVPRA provides a civil remedy to victims

of certain types of human trafficking.       The civil remedy portion

of the Act provides:

     (a) An individual who is a victim of a violation of this
     chapter may bring a civil action against the perpetrator
     (or whoever knowingly benefits, financially or by
     receiving anything of value from participation in a
     venture which that person knew or should have known has
     engaged in an act in violation of this chapter) in an
     appropriate district court of the United States and may
     recover damages and reasonable attorneys fees.

18 U.S.C. § 1595(a).       The phrase “a violation of this chapter”

refers to Chapter 77 of Title 18 of the United States Code.            The

only violation of Chapter 77 relevant to this case is contained in

18 U.S.C. § 1591(a), which provides in relevant part:

     (a)   Whoever knowingly –

       (1) in or affecting interstate or foreign commerce .
       . . recruits, entices, harbors, transports, provides,



                                 - 9 -
       obtains,   advertises,  maintains,          patronizes,     or
       solicits by any means a person; or

       (2) benefits, financially or by receiving anything of
       value, from participation in a venture which has
       engaged in an act described in violation of paragraph
       (1),

     knowing, or except where the act constituting the
     violation of paragraph (1) is advertising, in reckless
     disregard of the fact, that means of force, threats of
     force, fraud, coercion described in subsection (e)(2),
     or any combination of such means will be used to cause
     the person to engage in a commercial sex act, or that
     the person has not attained the age of 18 years and will
     be caused to engage in a commercial sex act, shall be
     punished as provided in subsection (b).

18 U.S.C. § 1591(a).      To state a section 1595(a) claim in this

case, Plaintiff must plausibly allege that she was a victim of a

criminal offense under section 1591(a), and then must plausibly

allege that Defendant (1)”knowingly benefit[ted] financially or by

receiving anything of value,” (2) from participation in a venture,

(3) which Defendant “knew or should have known has engaged in” sex

trafficking under section 1591(a).         S.Y., 476 F. Supp. 3d at 1255-

56 (citing A.B. v. Marriott Int’l, Inc., 455 F. Supp. 3d 171, 181

(E.D. Pa. 2020)).

     Wyndham argues the Complaint’s allegations are insufficient

to state a claim under section 1595(a), asserting four pleading

deficiencies.    (Doc. #14, pp. 6-16.)

          (a)    “Participation” in a “Venture”

     Wyndham    first   argues   that   the   Complaint   lacks   well-pled

allegations that it participated in a “venture,” as required by



                                  - 10 -
section 1595(a).         (Doc. #14, pp. 6-10.)      Drawing on the definition

of “venture” used in the criminal portion of the statute, 18 U.S.C.

§ 1591(e)(6)2, Wyndham asserts that a “venture” requires two or

more       individuals   “associated    in    fact.” 3   (Doc.    #14,   p.   6.)

Borrowing       from   the   federal   RICO     definition   of   “enterprise,”

Wyndham argues that “associated in fact” requires that persons

must operate as a “continuing unit that functions with a common

purpose.”       (Id., p. 7.)    Wyndham continues that in the context of

a TVPRA claim against a hotel operator, the Complaint must “at

least” allege a “continuous business relationship between the

trafficker and the hotels such that it would appear that the

trafficker and the hotels have established a pattern of conduct or

could be said to have a tacit agreement.”                (Id., p. 8) (quoting

M.A. v. Wyndham Hotels & Resorts, Inc., 425 F. Supp. 3d 959, 970

(S.D. Ohio 2019)); see also Doe v. Rickey Patel, LLC, No. 0:20-

60683, 2020 U.S. Dist. LEXIS 195811, at *14 (S.D. Fla. Sep. 29,

2020)(“In order to plead defendants participated in a venture,

plaintiff must allege facts from which the Court could reasonably


       “The term ‘venture’ means any group of two or more
       2

individuals associated in fact, whether or not a legal entity.”
18 U.S.C. § 1591(e)(6).
       Wyndham notes that it is not seeking to impute the
       3

definition of “participation in a venture” from the criminal
provision in section 1591(e)(4), but suggesting that the Court
should apply the definition of “venture” for section 1591(e)(6)
and the ordinary meaning of the term as construed by at least two
appellate courts. (Doc. #14, p. 9 n.4.)



                                       - 11 -
infer the hotels could be said to have a tacit agreement with the

trafficker.”).      Wyndham      concludes          that   “[a]      commercial

relationship, such as a hotel owner renting a hotel room, does not

give rise to a reasonable inference that the participants in such

a relationship shared a common purpose or otherwise ‘associated in

fact.’”   (Doc. #14, p. 8.)

     Here, the Complaint alleges Wyndham participated in a venture

“by engaging in a pattern of acts and omissions that were intended

to   support,    facilitate,    harbor,       and    otherwise    further    the

traffickers’ sale and victimization of the Plaintiff S.Y. for

commercial sexual exploitation by repeatedly renting rooms at

Super 8 Wyndham Hotel to people” Wyndham and Laxmi “knew or should

have known were engaged in sex trafficking.”4 (Doc. #1, ¶ 158.)

The Complaint also alleges why Wyndham should have been on notice

of the sex trafficking and how it failed to prevent it.                (Id. ¶¶

4-16, 56-83, 120-22.)         The Court finds the allegations in the

Complaint sufficient to allege participation in a venture under

section 1595(a).     See Doe, 2020 U.S. Dist. LEXIS 195811, at *14

(“The Court finds it sufficient for Plaintiff to plead that

Defendants    participated     in   a   venture       by   renting   rooms    to

individuals that knew or should have known were involved in a sex-

trafficking     venture,   including    the    sex-trafficking       victim.”);


     4 Wyndham cites the same paragraph in its motion, but fails
to recite the complete sentence. (Doc. #14, p. 9.)



                                    - 12 -
M.A., 425 F. Supp. 3d at 971 (“This Court finds Plaintiff has

alleged sufficient facts to show Defendants ‘participated in a

venture’ under § 1595 by alleging that Defendants rented rooms to

people it knew or should have known where [sic] engaged in sex

trafficking.”).

     Wyndham    also   argues   that    “participation”   in   a   venture

requires an allegation of an overt act in furtherance of the

venture, and that failure to prevent sex trafficking is not such

an overt act.     (Doc. #14, pp. 8-9.)      The Court is not convinced.

S.Y., 476 F. Supp. 3d at 1256 (“In the absence of any controlling

authority, the Court concludes that actual ‘participation in the

sex trafficking act itself’ is not required to state a claim under

section 1595.      Accordingly, plaintiffs’ failure to allege such

actual participation is not fatal to its section 1595 claim under

the TVPRA.”). Wyndham has not identified any controlling authority

to the contrary.

          (b)    Knowingly Benefited From Participating in Venture

     Wyndham next argues that the Complaint insufficiently alleges

that it knowingly benefitted from participating in a venture that

committed TVPRA crimes, with knowledge of the causal relationship.

(Doc. #14, p. 10-11.)     Wyndham asserts that the allegation that

it   financially    benefited    from     its   relationship   with    the

franchisees because it received franchise fees is insufficient,




                                 - 13 -
since that money is not “from” any act by Wyndham that could

plausibly constitute “participation” in a TVPRA “venture.”                (Id.)

       The Complaint alleges the Defendants knowingly benefited from

the sex trafficking of plaintiff “by receiving payment for the

rooms rented for Plaintiff S.Y. and her traffickers at the Super

8 Wyndham Hotel,” and by receiving “other financial benefits in

the form of food and beverage sales and ATM fees from those persons

who were engaging in sex trafficking.”          (Doc. #1, ¶ 154.)         As to

Wyndham   as   franchisor,    the   Complaint    alleges   it   “received    a

significant franchise fee and continuous royalties on the Super 8

Wyndham Hotel’s gross revenue,” while also exercising “ongoing and

systematic control over operations at the Super 8 Wyndham Hotel.”

(Id. at ¶¶ 43, 111.)     The Court finds such allegations sufficient

to satisfy the “knowingly benefitted” element.          S.Y., 476 F. Supp.

3d at 1257; Doe S.W. v. Lorain-Elyria Motel, Inc., 2020 WL 1244192,

at *5 (S.D. Ohio Mar. 16, 2020); H.H. v. G6 Hosp., LLC, 2019 WL

6682152, at *2 (S.D. Ohio Dec. 6, 2019); M.A., 425 F. Supp. 3d at

965.

            (c)   Knew   or   Should   Have     Known   that    Venture     was

            Committing Sex Trafficking Crimes

       Wyndham argues the Complaint fails to plausibly allege that

it knew or should have known that the “venture” was engaging in

sex-trafficking crimes, i.e., that Wyndham knew or should have

known that an adult plaintiff was caused to engage in commercial



                                    - 14 -
sex by force, threats of force, fraud, or coercion.           (Doc. #14,

pp. 11-13.)   Rather, Wyndham argues, the Complaint only alleges

that the hotel staff did not interfere with plaintiff and witnessed

indicia of commercial sex activity.       (Id. p. 11.)    Wyndham argues

that the allegations do not give rise to a reasonable inference

that it knew or should have known about any forced commercial sex

activity at the Super 8 Hotel.        (Id.)

     The   Court   disagrees   with    this   argument.   First   of   all,

“knowledge, and other conditions of a person’s mind may be alleged

generally.”   Fed. R. Civ. P. 9(b); see Sun Life Assurance Co. of

Can. v. Imperial Premium Fin., LLC, 904 F.3d 1197, 1215 (11th Cir.

2018). Pleading “generally” is not without limits, and a complaint

must still comply with “the less rigid—though still operative—

strictures of Rule 8.”    Iqbal, 556 U.S. at 686–87.       The Complaint

clearly satisfies this notice pleading standard.

     Plaintiff has alleged that the following was “routine conduct

taking place at the Super 8 Wyndham Hotel as a result of the human

sex trafficking enterprise”:

     a. Plaintiff’s sex traffickers frequently rented rooms
        at the hotel close to each other;

     b. Plaintiff’s sex traffickers would rent multiple rooms
        – one to be used for sex trafficking and the other to
        be used for drug sales;

     c. Plaintiff’s sex traffickers often paid cash for the
        rooms at the Super 8 Wyndham Hotel where the Plaintiff
        engaged in commercial sex acts;




                                - 15 -
d. Plaintiff’s sex traffickers booked extended stays at
   the Super 8 Wyndham Hotel for themselves and for the
   Plaintiff on a routine basis and on a rotating basis
   frequently throughout the year;

e. Plaintiff and her sex traffickers would have few or
   no luggage or personal possessions for these extended
   stays;

f. Plaintiff was confined in the rooms at the Super 8
   Wyndham Hotel for long periods of time;

g. Plaintiff’s rooms and her sex traffickers’ rooms
   consistently displayed “Do Not Disturb” signs on the
   doors to the room where the Plaintiff was engaged in
   commercial sex acts;

h. Men (“Johns”) frequently entered and left the rooms
   at the Super 8 Wyndham Hotel where the Plaintiff was
   engaged in illegal commercial sex acts at all times
   of day and night;

i. The staff and customers at the Super 8 Wyndham Hotel
   that was owned, operated, managed, supervised,
   controlled and/or otherwise held responsible by each
   and every Super 8 Defendant saw that the rooms where
   the Plaintiff engaged in commercial sex acts were
   messy, and contained sex and drug paraphernalia and
   had an unclean smell;

j. The rooms at the Super 8 Wyndham Hotel were filled
   with evidence of sex trafficking and drug use;

k. Plaintiff’s sex traffickers consistently refused
   housekeeping services and otherwise would prohibit
   staff from entering their rooms and the Plaintiff’s
   rooms;

l. Plaintiff would frequently request clean towels and
   linens;

m. Plaintiff dressed in a sexually explicit manner and
   would walk the hallways of the Super 8 Defendant
   [sic];

n. The staff at the Super 8 Wyndham Hotel routinely
   observed sex trafficking activities taking place out



                        - 16 -
       in the open, and injured sex trafficking victims
       wandering the halls at all hours;

     o. Excessively loud noises would consistently come from
        Plaintiff’s rooms;

     p. During nighttime hours, Plaintiff and her “Johns” and
        drug clients would create noise at the Super 8 Wyndham
        Hotel and, upon information and belief, would be a
        disturbance to other guests using the hotel for their
        intended purposes; and

     q. While at the hotel, the Plaintiff displayed clear
        signs of physical abuse, diminished personal hygiene,
        submissiveness and inappropriate attire.

(Doc. #1, ¶ 96.)   Further, the Complaint alleges Wyndham and Laxmi

“knew or should have known about the nature of the sex trafficking

venture at the Super 8 Wyndham Hotel, including as they related to

Plaintiff S.Y.” due to the following:

     a. Requests by the traffickers to rent rooms near exit
        doors;

     b. Cash payments for the rooms by the sex traffickers;

     c. Refusal of housekeeping services by those persons
        engaged in sex trafficking;

     d. Excessive used condoms located in the rooms used for
        sex trafficking;

     e. Excessive requests for towels and linens in the rooms
        used for sex trafficking;

     f. Hotel staff observing Plaintiff       S.Y.   and   her
        traffickers in the hotel;

     g. Plaintiff S.Y. being escorted by traffickers in and
        around the hotel;

     h. Operation of sex trafficking ventures out of the same
        hotel room for multiple days or weeks in succession;




                               - 17 -
     i. Multiple men per day coming and going from the same
        rooms without luggage or personal possessions;

     j. Hotel staff routinely observing the sex trafficking
        of Plaintiff S.Y. and other sex trafficking victims;
        and

     k. Knowledge of police and EMS activity at the Super 8
        Wyndham Hotel and at other locations near the Super 8
        Wyndham Hotel that was related to commercial sex work.

(Id. ¶ 155.)

     The Court finds these allegations sufficient to reasonably

infer   the    defendants    knew   or   should   have   known   of   the   sex

trafficking venture.        S.Y., 476 F. Supp. 3d at 1257; A.B., 455 F.

Supp. 3d at 193-94; Doe S.W., 2020 WL 1244192, at *5-6; H.H., 2019

WL 6682152, at *3; M.A., 425 F. Supp 3d at 967-68.

              (d)   Vicarious Liability

     Finally, Wyndham suggests the TVPRA claim should be dismissed

because “[v]icarious liability is not viable under the TVPRA”.

(Doc. #14, p. 13.)       The Court disagrees.      See S.Y., 476 F. Supp.

3d at 1257-58 (finding plaintiff made sufficient allegations that

franchisor was vicariously liable under section 1595 of the TVPRA

to survive dismissal); see also J.C. v. Choice Hotels Int’l, Inc.,

2020 WL 6318707, *10 (N.D. Ca. Oct. 28, 2020) (finding plaintiff’s

vicarious liability claim had “alleged sufficient facts to support

a plausible claim that [defendants] received financial benefits

from a venture they vicariously participate in (through their




                                    - 18 -
franchisees) that the franchises should have known was engaged in

sex trafficking.”).

         Wyndham also argues that even if it could be held vicariously

liable under the TVPRA, plaintiff’s allegations “do not give rise

to a plausible inference of an agency relationship” between Wyndham

and its franchisee, Laxmi.          (Doc. #14, p. 14.)           Wyndham argues

that because the Landham Act requires some degree of supervision

by   a    franchisor,    such   supervision     cannot    be    the   basis   for

liability. (Id. at 14-16.)         The Court finds that the allegations

in the Complaint do create such a plausible inference.

         “It is well-established that a franchise relationship does

not by itself create an agency relationship between the franchisor

and franchisee.”        Cain v. Shell Oil Co., 994 F. Supp. 2d 1251,

1252 (N.D. Fla. 2014).          However, “[f]ranchisors may well enter

into an agency relationship with a franchisee if, by contract or

action      or   representation,    the      franchisor    has    directly    or

apparently participated in some substantial way in directing or

managing acts of the franchisee, beyond the mere fact of providing

contractual franchise support activities.”                Mobil Oil Corp. v.

Bransford, 648 So. 2d 119, 120 (Fla. 1995).

         Here,   the   Complaint   alleges    Wyndham     was    in   an   agency

relationship with Laxmi during the relevant time period.                   (Doc.

#1, ¶ 111.)       The Complaint further asserts that in a variety of

ways Wyndham exercised control over the means and methods of how



                                    - 19 -
Laxmi conducted business, such as by profit sharing, standardized

training, standardized rules of operation, regular inspection, and

price fixing.     (Id. at ¶ 112.)   The Court finds such allegations

sufficient   to   support   a   plausible   inference   of   an   agency

relationship.     See S.Y., 476 F. Supp. 3d at 1258; A.B., 455 F.

Supp. 3d at 195-97; Doe S.W., 2020 WL 1244192, at *7; H.H., 2019

WL 6682152, at *6; M.A., 425 F. Supp. 3d at 972.5

     Because the allegations in the Complaint are sufficient to

state a claim under section 1595 of the TVPRA, the Court denies

Wyndham’s motion for dismissal pursuant to Rule 12(b)(6).



     5 Wyndham also suggests such a relationship does not in fact
exist, but such a determination “is generally a question of fact
for the jury unless the sole basis for the alleged agency rests in
the interpretation of a single contract in which case the
determination may be a question of law to be determined by the
court.”   Cain, 994 F. Supp. 2d at 1253.       Since the Complaint
alleges an agency relationship based upon the interaction between
Wyndham and Laxmi, this is a question of fact inappropriate to
decide on a motion to dismiss. See Banco Espirito Santo Int’l,
Ltd. v. BDO Int’l, B.V., 979 So. 2d 1030, 1032 (Fla. 3d DCA 2008)
(“Unless the alleged agency relationship is to be proven
exclusively by analysis of the contract between the principal and
agent (in which case the question is an issue of law), the
relationship is generally a question of fact and should be analyzed
by looking at the totality of the circumstances.”); see also A.B.
v. Hilton Worldwide Holdings Inc., 2020 U.S. Dist. LEXIS 163412,
2020 WL 5371459, *10 (D. Or. Sept. 8, 2020) (“Defendants dispute
whether they controlled the day-to-day operations of the hotels.
Although Plaintiff may ultimately fail to establish the agency
allegations, at this stage in the proceedings this Court accepts
as true all well-pleaded factual allegations in the complaint and
construes them in Plaintiff’s favor.”); A.B., 455 F. Supp. 3d at
196 (“The evidence may ultimately prove Marriott does not exercise
day-to-day control over its Philadelphia Airport hotels, but this
is more properly raised after discovery.”).



                                 - 20 -
          2. Florida RICO Violation

     In Count II of the Complaint, Plaintiff asserts a claim

against    both   defendants   under   Florida’s   civil   RICO   statute,

section 772.104, Florida Statutes.         (Doc. #1, p. 35.)    To state a

claim under the statute, plaintiff must allege plausible facts

showing “(1) conduct or participation in an enterprise through (2)

a pattern of [criminal] activity.”         Horace-Manasse v. Wells Fargo

Bank, N.A., 521 F. App’x 782, 784 (11th Cir. 2013) (quoting Lugo

v. State, 845 So. 2d 74, 97 (Fla. 2003)).6

     Each of the motions argue plaintiff has insufficiently pled

the enterprise element of her claim.          (Doc. #13, pp. 9-14; Doc.

#14, pp. 16-19.)      Florida’s RICO statute defines enterprise to

include a “group of individuals associated in fact although not a

legal entity.”     § 772.102(3), Fla. Stat.        “[A]n association-in-

fact enterprise is simply a continuing unit that functions with a

common purpose.”     Boyle v. United States, 556 U.S. 938, 948 (2009).

To sufficiently plead such an enterprise, “a plaintiff must allege

that a group of persons shares three structural features: (1) a

purpose,    (2)   relationships   among    those   associated     with   the


     6 “Since Florida RICO is patterned after federal RICO, Florida
courts have looked to the federal courts for guidance in
interpreting and applying the act. Therefore, federal decisions
should be accorded great weight.” O’Malley v. St. Thomas Univ.,
Inc., 599 So. 2d 999, 1000 (Fla. 3d DCA 1992); see also Cont’l 332
Fund, LLC v. Albertelli, 317 F. Supp. 3d 1124, 1137 (M.D. Fla.
2018) (“[T]he Eleventh Circuit applies federal RICO analysis
equally to Florida RICO claims.”).



                                  - 21 -
enterprise,        and    (3)    longevity     sufficient      to   permit     these

associates to pursue the enterprise’s purpose.”                         Cisneros v.

Petland, Inc., 972 F.3d 1204, 1211 (11th Cir. 2020) (marks and

citations omitted).             The motions argue the Complaint fails to

sufficiently       allege   a    “common     purpose”     among   the   defendants.

(Doc. #13, pp. 10-13; Doc. #14, p. 18.)

      “The purpose prong contemplates ‘a common purpose of engaging

in    a   course     of     conduct’    among       the    enterprise’s      alleged

participants.”       Cisneros, 972 F.3d at 1211 (quoting United States

v. Turkette, 452 U.S. 576, 583 (1981)). “An abstract common

purpose, such as a generally shared interest in making money, will

not suffice.       Rather, where the participants’ ultimate purpose is

to make money for themselves, a RICO plaintiff must plausibly

allege that the participants shared the purpose of enriching

themselves through a particular criminal course of conduct.”                     Id.

(citations omitted).

      Here, the Complaint alleges Laxmi and Wyndham “associated

with each other and/or the Plaintiff S.Y.’s sex traffickers for

the common purpose of profiting off an established sex trafficking

scheme.”     (Doc. #1, ¶ 161.)         Plaintiff asserts this “association-

in-fact” constitutes an “enterprise” under Florida’s RICO statute,

and   that   the     defendants      conducted      or    participated    in   their

enterprises through a pattern of criminal activity, “related by

their     common    purpose     to   profit   off    an    institutionalized     sex



                                       - 22 -
trafficking scheme.”       (Id. ¶¶ 161-62.)       The Court finds these

allegations   sufficient    to   allege    the   defendants    “shared   the

purpose of enriching themselves through a particular criminal

course of conduct.”    Cisneros, 972 F.3d at 1211; see also United

States v. Church, 955 F.2d 688, 697-98 (11th Cir. 1992) (noting

that “an association’s devotion to ‘making money from repeated

criminal activity’ . . . demonstrates an enterprise’s ‘common

purpose of engaging in a course of conduct’” (citations omitted));

Burgese v. Starwood Hotel & Resorts Worldwide, Inc., 101 F. Supp.

3d 414, 424 (D. N.J. 2015) (on motion to dismiss Florida RICO

claim, court found that “Plaintiff’s Amended Complaint can be read

to allege a ‘common purpose’ of furthering an institutionalized

prostitution scheme to increase profits for the participants,” and

that   “[t]hese   allegations,    though    thin,    are   sufficient    for

purposes of this motion.”).

       Each of the motions also argues the Complaint fails to

sufficiently plead the “pattern of criminal activity” element.

(Doc. #13, p. 13; Doc. #14, pp. 18-19.)             As previously stated,

“[i]n order to state a civil cause of action under the Florida

RICO Act, a plaintiff must allege a pattern of criminal activity.”

Arthur v. JP Morgan Chase Bank, NA, 569 Fed. App’x 669, 682 (11th

Cir. 2014) (citing §§ 772.103-104, Fla. Stat.).               The statute’s

definition of “criminal activity” provides “that a particular

state law crime can serve as the predicate act for a RICO claim if



                                 - 23 -
it is ‘chargeable by indictment or information’ and falls within

a series of specified provisions.”          Id. (citing § 772.102(1)(a),

Fla. Stat.). “In order to establish a pattern of criminal activity,

the plaintiff must allege two or more criminal acts ‘that have the

same or similar intents, results, accomplices, victims, or methods

of commission’ that occurred within a five-year time span.”              Id.

at 680 (citing § 772.102(4), Fla. Stat.).

     As noted by Wyndham (Doc. #14, p. 19), plaintiff’s Florida

RICO claim is predicated on the commission of human trafficking

crimes in violation of section 787.06, Florida Statutes.             (Doc.

#1, ¶¶ 163, 165); see also § 772.102(1)(a)15., Fla. Stat. (listing

“human trafficking” under Chapter 787 among the types of “criminal

activity” covered by the Florida RICO statute).            This provision

provides various punishments for “[a]ny person who knowingly, or

in reckless disregard of the facts, engages in human trafficking,

or attempts to engage in human trafficking, or benefits financially

by receiving anything of value from participation in a venture

that has subjected a person to human trafficking.”           § 787.06(3),

Fla. Stat.    Given the similarity between this language and the

TVPRA’s civil liability provision, Wyndham argues the Florida RICO

claim fails “for the same reasons that Plaintiff failed to state

a TVPRA claim.”    (Doc. #14, p. 19.)             The Court has, however,

determined   plaintiff’s   TVPRA    claim    is   sufficiently   pled,   and

therefore rejects Wyndham’s argument as to the Florida RICO claim.



                                   - 24 -
       Laxmi argues the RICO claim fails to allege a pattern of

criminal activity because the Complaint “impermissibly groups” the

defendants together, and therefore “[i]t is impossible to discern

if Laxmi committed two or more predicate acts.”             (Doc. #13, p.

13.)    The Court disagrees.      The Complaint alleges plaintiff was

trafficked on a “regular, consistent and/or repeated basis” at

various hotels in Naples, Florida, and at the Super 8 Hotel from

approximately 2014 to February 2016. (Doc. #1, ¶ 84.) The Complaint

describes how the sex trafficking occurred at the Super 8 Hotel

and the “routine conduct” taking place as a result, as well as

alleges Laxmi’s employees made promises to the traffickers not to

interfere with the trafficking and knowingly turned a blind eye to

it. (Id. at ¶¶ 88, 89-90, 99, 234, 236.) Viewing the allegations

in the light most favorable to plaintiff, the Court finds this

sufficient   to   allege   two   or   more   predicate   acts   within   the

applicable timeframe.

       Finally, Laxmi argues the Complaint contains insufficient

allegations regarding causation.        (Doc. #13, pp. 13-14.)       Under

the Florida RICO statute, a plaintiff must demonstrate that their

injuries were proximately caused by the RICO violations.                 See

Bortell v. White Mountains Ins. Grp., Ltd., 2 So. 3d 1041, 1047

(Fla. 4th DCA 2009).       “A wrongful act is a proximate cause if it

is a substantive factor in the sequence of responsible causation.”

Green Leaf Nursery v. E.I. DuPont De Nemours & Co., 341 F.3d 1292,



                                  - 25 -
1307 (11th Cir. 2003) (marks and citation omitted).             Furthermore,

a plaintiff “must show a ‘direct relation between the injury

asserted and the injurious conduct alleged.’”            Id. (quoting Holmes

v. Sec. Inv’r Prot. Corp., 503 U.S. 258, 268 (1992)).               “Indirect

harm is insufficient to sustain a cause of action under the RICO

statutes.”   Bortell, 2 So. 3d at 1047; see also O’Malley, 599 So.

2d at 1000 (“[I]ndirect injuries, that is, injuries sustained not

as a direct result of predicate acts . . . will not allow recovery

under Florida RICO.”).

     Laxmi   argues     that    the    Complaint    contains   no   plausible

allegations that it engaged in any conduct that was the proximate

cause of plaintiff’s alleged injuries.             (Doc. #13, p. 14.)   Laxmi

also notes that the Complaint “is void of any allegation that that

[sic] Laxmi had specific knowledge of Plaintiff.” (Id.) Plaintiff

responds   that   she   has    sufficiently    pled    proximate    cause   and

consequential damages by alleging she “was at the Super 8 Motel as

part of the sexual trafficking scheme and her injuries were caused

by and in furtherance of the sexual trafficking scheme.”                (Doc.

#37, p. 16.)      Having reviewed the allegations in the Complaint,

the Court agrees with plaintiff.7


     7 Unlike the federal RICO statute, “the Florida statute does
not expressly limit recovery . . . to persons who have suffered
injury to their ‘business or property,’ language which has been
interpreted to exclude economic losses arising out of personal
injuries.” Berber v. Wells Fargo Bank, N.A., 2018 WL 10436236,
*3 (S.D. Fla. May 24, 2018); see also Townsend v. City of Miami,


                                      - 26 -
      The Complaint alleges each of defendants “was on notice of

repeated incidents of sex trafficking occurring on their hotel

premises,” and yet “failed to take the necessary actions to prevent

sex trafficking from taking place.”         (Doc. #1, ¶ 60.)      The

Complaint also alleges numerous ways in which these defendants

could have identified and prevented the sex trafficking from

occurring.    (Id. at ¶¶ 62-77.)   Finally, the Complaint alleges the

“acts and omissions of the Super 8 Defendants served to support,

facilitate, harbor, and otherwise further the traffickers’ sale

and     victimization”   of   plaintiff   “for   commercial    sexual

exploitation by repeatedly renting rooms to people they knew or

should have known were engaged in sex trafficking.”        (Id. at ¶

129.)    “[B]y knowingly, or with reckless disregard, repeatedly

allowing sex trafficking to occur on their premises between 2014

and 2016,” the defendants’ “acts have yielded consistent results

and caused economic, physical, and psychological injuries” to

plaintiff.    (Id. at ¶¶ 164, 167.)

      The Court finds these allegations sufficient to plead a

“direct relation between the injury asserted and the injurious

conduct alleged,” Holmes, 503 U.S. at 268, and therefore the


2007 WL 9710944, *2 (S.D. Fla. Nov. 7, 2007) (“Unlike its federal
counterpart, the Florida RICO statute is not limited to ‘business
or property’ injuries. . . . The plain language of the Florida
statute does not exclude pecuniary losses resulting from personal
injury. Accordingly, Mr. Townsend can sue under the Florida RICO
statute for his loss of employment and personal injuries.”).



                                - 27 -
Complaint adequately pleads proximate cause.               See Burgese, 101 F.

Supp. 3d at 422 (finding allegations of physical injury and mental

anguish “cognizable under the Florida RICO Act” and sufficient to

survive a motion to dismiss); cf. Berber, 2018 WL 10436236, at *5

(“Because Plaintiffs’ asserted injuries arise from a set of actions

entirely     distinct    form     [sic]     the   alleged     predicate     RICO

violations, proximate cause is lacking as a matter of law.”).

       3. Premise Liability

     Count    III   of   the    Complaint    asserts   a    claim   of   premise

liability against each defendant (Doc. #1, ¶ 173), which is a form

of negligence action. “The elements for negligence are duty,

breach, harm, and proximate cause; the additional elements for a

claim of premises liability include the defendant’s possession or

control of the premises and notice of the dangerous condition.”

Lisanti v. City of Port Richey, 787 So. 2d 36, 37 (Fla. 2d DCA

2001). Plaintiff alleges Defendants owed her a variety of duties,

that they breached these duties, and that as a direct and proximate

result, she suffered bodily injury. (Doc. #1, ¶¶ 176-91.) Plaintiff

also alleges the defendants had actual or constructive knowledge

of sex trafficking occurring on the premises, that they knew or

should have known the risk of such criminal conduct taking place

would be unreasonably high without appropriate precautions, and

that they had actual or constructive knowledge of Plaintiff being

in dangerous conditions. (Id. at ¶¶ 182-84.)



                                    - 28 -
            (a)   Statute of Limitations

     Wyndham      argues    the   premise    liability      claim    should     be

dismissed   because    it    is   barred    by   the    relevant    statute    of

limitations.      (Doc. #14, p. 22.)        Under Florida law, the statute

of   limitations     for    negligence      claims     is   four    years.      §

95.11(3)(a), Fla. Stat.

     A statute of limitations bar is “an affirmative defense, and

. . . plaintiff[s] [are] not required to negate an affirmative

defense in [their] complaint.”           La Grasta v. First Union Sec.,

Inc., 358 F.3d 840, 845 (11th Cir. 2004) (citation omitted).                   “A

dismissal for failure to state a claim on statute of limitations

grounds is appropriate only if it is apparent from the face of the

complaint that the claim is time-barred.”              United States ex rel.

Hunt v. Cochise Consultancy, Inc., 887 F.3d 1081, 1085 (11th Cir.

2018) (marks and citation omitted).

     Plaintiff alleges the sex trafficking occurred at the Super

8 Hotel “[f]rom approximately 2014 to February 2016.”                 (Doc. #1,

¶ 84.)   Wyndham argues that because the Complaint was filed in

August 2020, the premise liability claim is time barred.                     (Doc.

#14, p. 22.)

     “Under Florida law, the statute of limitations begins to run

when the cause of action accrues.”           Carnival Corp. v. Rolls-Royce

PLC, 2009 U.S. Dist. LEXIS 107141, 2009 WL 3861482, *5 (S.D. Fla.

Nov. 17, 2009) (citing § 95.031, Fla. Stat.).               “A cause of action



                                    - 29 -
accrues when the last element constituting the cause of action

occurs.”       § 95.031(1), Fla. Stat.        “Under the continuing tort

doctrine, the cause of action accrues when the tortious conduct

ceases.”       Effs v. Sony Pictures Home Entm’t, Inc., 197 So. 3d

1243, 1244 (Fla. 3d DCA 2016) (emphasis and citation omitted).               “A

continuing tort is established by continual tortious acts, not by

continual harmful effects from an original, completed act.”                 Id.

at 1245 (marks, emphasis, and citation omitted).

       Here, plaintiff     alleges she was a repeat victim of sex

trafficking at the Super 8 Hotel between 2014 and February 2016.

The    Court    finds   such   allegations    sufficient      to   invoke   the

continuing tort doctrine.        See Nat’l Sourcing, Inc. v. Bracciale,

2018 WL 6172430, *2 (M.D. Fla. Nov. 26, 2018) (finding allegation

that   a   defendant’s    actions   “continued    to   this    day”   inferred

continuous tortious conduct, thereby making it plausible for the

plaintiffs to assert the continuing tort doctrine as a basis to

toll the statute of limitations).            Accordingly, the Court finds

that plaintiff’s premise liability claim did not accrue until

February 2016, and therefore she had until February 2020 to file

a complaint asserting premises liability.

       Plaintiff met this deadline by filing her First Amended

Complaint against Wyndham on December 31, 2019.                S.Y. et al v.

Naples Hotel Co. et al, Case No. 2:20-cv-118 (Doc. #1, p. 3).

While the Court determined severance of the parties was appropriate



                                    - 30 -
in the original action, S.Y., 476 F. Supp. 3d at 1259, and this

Complaint was filed in August 2020, it appears that the December

2019 date is applicable for statute of limitations purposes under

the relation-back provisions of Rule 15(c) of the Federal Rules of

Civil Procedure.

     Relation back is a legal fiction employed to salvage
     claims that would otherwise be unjustly barred by a
     limitations provision. See McCurdy v. United States, 264
     U.S. 484, 487, 44 S.Ct. 345, 346, 68 L.Ed. 801 (1924);
     Moore v. Baker, 989 F.2d 1129, 1131 (11th Cir. 1993).
     Under Rule 15, a claim in an amended complaint relates
     back to the filing date of the original complaint if it
     “asserts a claim or defense that arose out of the
     conduct, transaction, or occurrence set out—or attempted
     to be set out—in the original pleading.” Fed. R. Civ. P.
     15(c)(1)(B). When the facts in the original complaint do
     not put the defendant “on notice that the new claims of
     negligence might be asserted,” but the new claims
     instead “involve[ ] separate and distinct conduct,” such
     that the plaintiff would have to prove “completely
     different facts” than required to recover on the claims
     in the original complaint, the new claims do not relate
     back. Moore, 989 F.2d at 1132.

Caron v. NCL (Bahamas), Ltd., 910 F.3d 1359, 1368 (11th Cir. 2018).

Accordingly,   since   it   is   not   apparent   from   the   face   of   the

Complaint that the claim is time-barred, dismissal based upon the

statute of limitations affirmative defense is not appropriate.

     For the same reasons, the Court rejects Wyndham’s argument

that plaintiff’s negligent hiring, supervision, and retention

claim is also barred by the four-year statute of limitations.

(Doc. #14, p. 22.)




                                  - 31 -
            (b)   Failure to State a Claim

     Both    defendants   argue   the      premise   liability   claim   is

insufficiently pled. (Doc. #13, pp. 14-18; Doc. #14, pp. 19-20.)

In seeking to have the claim dismissed, Laxmi first challenges the

duty element of the claim.     (Doc. #13, pp. 15-16.)       Under Florida

law, a property owner generally owes two duties to an invitee:

     (1) the duty to use reasonable care in maintaining the
     property in a reasonably safe condition; and (2) the
     duty to warn of latent or concealed dangers which are or
     should be known to the owner and which are unknown to
     the invitee and cannot be discovered through the
     exercise of due care.

Dampier v. Morgan Tire & Auto, LLC, 82 So. 3d 204, 206 (5th DCA

2012).   Laxmi argues that it did not have a duty to warn plaintiff

of the danger of sex trafficking because plaintiff was aware of

the trafficking herself.     (Doc. #13, pp. 15-16); see also Emmons

v. Baptist Hosp., 478 So. 2d 440, 442 (Fla. 1st DCA 1985) (“A

prerequisite to the imposition upon the landowner of a duty to

warn is that the defendant’s knowledge of the danger must be

superior to that of the business invitee.”).         However, plaintiff’s

premise liability claim is not based upon a duty to warn, but

rather a duty to maintain the property in a reasonably safe

condition.    (Doc. #1, ¶¶ 177-81.)        Accordingly, Laxmi’s argument

as it relates to a duty to warn is irrelevant.           See Dampier, 82

So. 3d at 206 (“The open and obvious nature of a hazard may

discharge a landowner’s duty to warn, but it does not discharge




                                  - 32 -
the landowner’s duty to maintain the property in a reasonably safe

condition.”).

     Alternatively, Wyndham first argues the premise liability

claim fails because it does not allege that Wyndham possessed or

controlled the Super 8 Hotel.        (Doc. #14, pp. 19-20.)       The Court

disagrees.      As   noted,   a   premise   liability   claim    requires   a

defendant possess or control the premises at issue.             Lisanti, 787

So. 2d at 37.    Here, the Complaint alleges Wyndham and Laxmi were

the “owners, operators, managers, supervisors, controllers and

innkeepers” of the Super 8 Hotel, and that Wyndham exercised

control over the means and methods of how Laxmi conducted business

at the hotel.    (Doc. #1, ¶¶ 28, 115.)        While Wyndham may dispute

these allegations, the Court must accept them as true at this stage

of the proceedings and finds them sufficient to allege Wyndham had

sufficient control of the Super 8 Hotel for premise liability

purposes.

     Next, Laxmi and Wyndham both argue there could be no duty to

protect plaintiff from the criminal conduct of third parties

because such conduct was not foreseeable. (Doc. #13, pp. 16-17;

Doc. #14, p. 20.)     The Court disagrees with this argument as well.

“Under Florida law, a business owes invitees a duty to use due

care to maintain its premises in a reasonably safe condition.

This includes the duty to protect customers from criminal attacks




                                   - 33 -
that are reasonably foreseeable.”             Banosmoreno v. Walgreen Co.,

299 F. App’x 912, 913 (11th Cir. 2008) (citations omitted).

      Foreseeability can be shown by two alternative means.
      First, a plaintiff may demonstrate that a proprietor
      knew or should have known of a dangerous condition on
      his premises that was likely to cause harm to a patron.
      Second, a plaintiff can show that a proprietor knew or
      should have known of the dangerous propensities of a
      particular patron.

Id. (marks, citations, and footnote omitted).            Such knowledge must

only be pled generally.       Fed. R. Civ. P. 9(b).

      The   Complaint     contains    sufficient      allegations    that    sex

trafficking was occurring at the Super 8 Hotel and that Laxmi and

Wyndham knew or should have known of it. (Doc. #1, ¶¶ 56-61, 97-

98,   102-08,    155-56.)    The   Complaint    also    contains    sufficient

allegations to support a claim of an agency relationship between

Wyndham and Laxmi, and any factual challenge to such a relationship

is premature.     See Cain, 994 F. Supp. 2d at 1253; Mobil Oil Corp.,

648 So. 2d at 120.        Accordingly, the Court finds the allegations

in the Complaint are sufficient to satisfy the notice pleading

requirements.

      Finally,    Laxmi   argues     the   premise    liability    claim    fails

because “Plaintiff cannot establish a causal link between her

purported injuries and Laxmi’ [sic] purported negligence.”                 (Doc.

#13, pp. 17-18.)      The Court disagrees.           As noted, the Complaint

alleges Laxmi was on notice of the sex trafficking occurring at

the Super 8 Hotel and not only failed to prevent it, but knowingly



                                     - 34 -
turned a blind eye to it in exchange for increased profits.          (Doc.

#1, ¶¶ 4, 60, 234, 236.) The Complaint also alleges that as a

result of Laxmi’s actions, plaintiff suffered various injuries and

damages. (Doc. #1, ¶ 191.) Contrary to Laxmi’s suggestion that

plaintiff’s injuries were the result of a “freakish and improbable

chain of events,” (Doc. #13, p. 17), the Court finds the Complaint

sufficiently alleges proximate cause.             Accordingly, the Court

denies   Laxmi   and   Wyndham’s   request   to   dismiss   the   claim   as

insufficiently pled.

         4. Negligent Hiring, Supervision, and Retention

     Count IV of the Complaint asserts a claim of negligent hiring,

supervision, and retention against each defendant. (Doc. #1, ¶

192.) “To state a claim under Florida law for negligent hiring,

supervision and/or retention, a plaintiff must establish that the

employer owed a legal duty to the plaintiff to exercise reasonable

care in hiring and retaining safe and competent employees.” Clary

v. Armor Corr. Health Servs., No. 6:13-cv-90-Orl-31KRS, 2014 U.S.

Dist. LEXIS 15633, at *11 (M.D. Fla. Feb. 7, 2014) (citations

omitted). “Florida law also holds employers liable for reasonably

foreseeable damages resulting from the negligent training of its

employees and agents.” Id. (citing Lewis v. City of St. Petersburg,

260 F.3d 1260, 1265 (11th Cir. 2001)). “For an employer to owe a

plaintiff a duty, the plaintiff must be in the zone of risk that




                                   - 35 -
was   reasonably    foreseeable           to   the    employer.”      Id.   (citation

omitted).

      Accordingly, to state a claim, the plaintiff must allege
      facts that would establish a nexus between the plaintiff
      and the tortfeasor’s employment from which a legal duty
      would flow from the defendant-employer to the plaintiff.
      The plaintiff must then establish that the defendant-
      employer breached that duty and that the breach caused
      him damage.

Id. (citations omitted).

      The Complaint alleges each Super 8 Hotel defendant was in

control of the hiring, instructing, training, supervising, and

terminating of the hotel employees, and that each defendant had a

duty to make an appropriate investigation of the employees.                        (Doc.

#1, ¶¶ 198-200.) The Complaint further alleges that the defendants

knew or should have known that hotel employees were “allowing

criminals   to    rent   rooms      for    prostitution       and    drug   dealing,”

“failing to either identify and/or report the human sex trafficking

and   foreseeable    harm”     of    plaintiff,        and    “failing      to    refuse

continued lodging services to human sex traffickers.”                            (Id. ¶¶

201-03.)    The    Complaint     concludes           that    the    defendants      were

negligent    in     their    hiring,           employment,         supervision,      and

termination decisions regarding the employees, and that the sex

trafficking of plaintiff was a foreseeable and direct result.

(Id. ¶¶ 204-08.)

      Each of the motions seeks dismissal of the negligent hiring,

supervision, and retention claim based on pleading deficiencies.



                                      - 36 -
Laxmi and Wyndham both argue that the claim fails because the

Complaint   lacks     sufficient     factual     allegations     that    either

defendant knew or should have known of any unfit employees. (Doc.

#13, p. 19; Doc. #14, pp. 21-22); see also Bright v. City of Tampa,

2017 WL 5248450, *8 (M.D. Fla. May 17, 2017) (“When an employer

fails to take a corrective action against an employee because the

employer had no notice of problems with the employee’s fitness,

the   employer   is   not   liable    under    Florida    law   for   negligent

supervision or retention.”).         The Court disagrees.       The Complaint

sufficiently     alleges    facts     suggesting    sex     trafficking     was

occurring at the hotel, that the employees knew of it and failed

to prevent it, and that due to their control over the employees,

each defendant knew or should have known of it.             (Doc. #1, ¶¶ 88-

107-08, 195-203.)     The Court finds such allegations sufficient at

this stage of the proceedings.

      Wyndham also argues the claim should be dismissed because the

Complaint does not plausibly allege that Wyndham hired or employed

any of the employees at issue.         (Doc. #14, p. 22.)        The Court is

not persuaded, as it has determined the Complaint’s allegations of

an agency relationship between Wyndham and Laxmi are sufficient.8


      8In arguing it did not hire any of the employees, Wyndham
asserts it “did not own, operate, manage, or control the franchised
hotel at issue.” (Doc. #14, p. 22.) However, this conflicts with
the Complaint’s allegations that Wyndham was one of the Super 8
Hotel’s   “owners, operators, managers, supervisors, controllers
and innkeepers,” that Wyndham “exercised ongoing and systematic


                                     - 37 -
Accordingly, the Court denies the request to dismiss the negligent

hiring, supervision, and retention claim.

       5. Negligent Rescue

     Plaintiff also asserts a claim for negligent rescue in Count

V of the Complaint against Laxmi. (Doc. #1, ¶ 209.) The Complaint

alleges Laxmi, as the owner and operator of the Super 8 Hotel, had

a duty to keep the premises safe and prevent foreseeable criminal

activity, as well as a duty “to make safe a dangerous condition at

the Super 8 Wyndham Hotel and to rescue their [sic] hotel guests,

specifically Plaintiff S.Y., from the peril they [sic] created.”

(Id. ¶¶ 211, 214, 220.) The Complaint alleges that by various acts

and omissions, Laxmi breached these duties and that the continuous

sex trafficking of plaintiff was the direct and foreseeable result.

(Id. ¶¶ 216-18, 222-23, 225.)     Laxmi argues the negligent rescue

claim should be dismissed because it is insufficiently pled.

(Doc. #13, p. 21.)

     There is no common law duty to rescue a stranger.    Estate of

Ferguson v. Mascara, 2010 WL 11558195, *2 (S.D. Fla. Sept. 7, 2010)

(citing Bradberry v. Pinellas Cty., 789 F.2d 1513, 1516 (11th Cir.



control over operations” at the hotel, and that Wyndham made
“employment decisions.” (Doc. #1, ¶¶ 2, 28, 115, 116.) The Court
is required to accept all factual allegations as true, Erickson,
551 U.S. at 94, and “[i]n adjudicating a motion to dismiss, the
district court may not resolve factual disputes.”       Page v.
Postmaster Gen. & Chief Exec. Officer of U.S. Postal Serv., 493
Fed. App’x 994, 995 (11th Cir. 2012).



                                - 38 -
1986)).   “A   well-established     exception   to    this    rule,   however,

provides that an innkeeper is ‘under an ordinary duty of care to

[a guest] after he knows or has reason to know the [guest] is ill

or injured.’”       De La Flor v. Ritz-Carlton Hotel Co., L.L.C, 2013

WL 148401, *3 (S.D. Fla. Jan. 14, 2013) (quoting L.A. Fitness,

Int’l, LLC v. Mayer, 980 So. 2d 550, 557 (Fla. 4th DCA 2008)); see

also Abramson v. Ritz Carlton Hotel Co., LLC, 480 Fed. App’x 158,

161 (3d Cir. 2012) (“Generally, there is no duty to affirmatively

assist an injured person unless a special relationship, such as

that between an innkeeper and its guests, exists between the

parties.”) (citation omitted).

     Laxmi argues the negligent rescue claim should be dismissed

because it is insufficiently pled under the “rescue doctrine.”

(Doc. #13, p. 21.)       Under Florida law, the rescue doctrine holds

a tortfeasor liable for injuries to a third party who is hurt in

attempting     to   rescue   the   direct   victim    of     the   tortfeasor.

Zivojinovich v. Barner, 525 F.3d 1059, 1070 (11th Cir. 2008)

(citation omitted).      “The basic precept of this doctrine ‘is that

the person who has created a situation of peril for another will

be held in law to have caused peril not only to the victim, but

also to his rescuer, and thereby to have caused any injury suffered

by the rescuer in the rescue attempt.’”              Menendez v. W. Gables

Rehab. Hosp., LLC, 123 So. 3d 1178, 1181 (Fla. 3d DCA 2013)




                                   - 39 -
(quoting N.H. Ins. Co. v. Oliver, 730 So. 2d 700, 702 (Fla. 4th

DCA 1999)).

       As plaintiff correctly argues in response (Doc. #37, p. 21),

the rescue doctrine is not implicated by plaintiff’s negligent

rescue claim.        See Krajcsik v. Ramsey, 2017 WL 3868560, *2 n.4 (D.

Md. Sept. 5, 2017) (“The rescue doctrine is related to, but

separate from, the affirmative duty to rescue an imperiled party

that       the    courts   impose   on     persons   in   some    situations.”).

Accordingly,        because   the   rescue    doctrine    is     not   applicable,

Laxmi’s request for dismissal based on the doctrine is denied.9

            6. Aiding and Abetting, Harboring, Confining, Coercion and

                 Criminal Enterprise

       Finally, Count VI of the Complaint asserts a claim of aiding

and abetting against Laxmi. (Doc. #1, ¶¶ 226.) Plaintiff accuses

Laxmi of “aiding and abetting unlawful activity including unlawful

confinement, imprisonment, assault and battery by [plaintiff’s]

sex traffickers and ‘Johns.’” (Id.) Laxmi argues the claim must be

dismissed because (1) it asserts Laxmi “aided and abetted the

criminal act of sex trafficking in violation of the TVPRA,” and

(2) the TVPRA does not provide a cause of action for aiding and


       Laxmi also suggests hotels only have a limited duty to
       9

render aid to a guest it knew or should have known was ill or
injured, and that the Complaint contains no plausible facts to
suggest Laxmi knew plaintiff was in need of aid. (Doc. #13, p.
21.) However, the Court finds the Complaint contains sufficient
allegations to satisfy this requirement. (Doc. #1, ¶¶ 97-98, 221.)



                                         - 40 -
abetting.    (Doc. #13, p. 22.)     Having reviewed the allegations in

the Complaint and the relevant case law, the Court finds Laxmi is

misinterpreting the claim.

     Florida    courts   have    recognized    aiding    and   abetting   the

commission of a tort as a standalone claim.           See Gilison v. Flagler

Bank, 303 So. 3d 999, 1002 (Fla. 4th DCA 2020) (aiding and abetting

fraud); MP, LLC v. Sterling Holding, LLC, 231 So. 3d 517, 527 (Fla.

3d DCA 2017) (aiding and abetting breach of fiduciary duty).              This

Court has previously listed the following elements that must be

alleged “to state a claim for aiding and abetting a common law

tort” under Florida law: “(1) an underlying violation on the part

of the primary wrongdoer; (2) knowledge of the underlying violation

by the alleged aider and abetter [sic]; and (3) the rendering of

substantial assistance in committing the wrongdoing by the alleged

aider and abettor.”       Angell v. Allergan Sales, LLC, 2019 U.S.

Dist. LEXIS 142768, 2019 WL 3958262, at *8 (M.D. Fla. Aug. 22,

2019); see also Lawrence v. Bank of Am., N.A., 455 F. App’x 904,

906 (11th Cir. 2012) (applying the above elements to three Florida

tort claims). These cases demonstrate Florida recognizes a common-

law claim of aiding and abetting tortious conduct.

     Here,     the   Complaint    alleges     Laxmi    aided   and   abetted

plaintiff’s unlawful harboring, confinement, imprisonment, assault

and battery, and to the extent the claim alleges Laxmi has actual




                                  - 41 -
knowledge, 10 the Court      finds     it   sufficient    to   state      a   claim.

Accordingly, the Court denies Laxmi’s request for dismissal.

  D. More Definite Statement

     Finally,      Laxmi    asserts     that      the   Complaint        is   vague,

ambiguous, and fails to provide sufficient information to allow

Laxmi to formulate a response. (Doc. #13, pp. 22-23.) Laxmi

requests the Court exercise its discretion and order plaintiff

provide a more definite statement pursuant to Rule 12(e) of the

Federal Rules of Civil Procedure. (Id.)

     Pursuant to Federal Rule of Civil Procedure 12(e), "[a] party

may move for a more definite statement of a pleading to which a

responsive pleading is allowed but which is so vague or ambiguous

that the party cannot reasonably prepare a response." Fed. R. Civ.

P. 12(e); see also Euro RSCG Direct Response, LLC v. Green Bullion

Fin. Servs., 872 F. Supp. 2d 1353, 1358 (S.D. Fla. 2012) (quoting

Ramirez v. FBI, No. 8:10-cv-1819-T-23TBM, 2010 U.S. Dist. LEXIS

132271, 2010 WL 5162024, at *2 (M.D. Fla. Dec. 14, 2010)) ("A Rule

12(e)     motion   is   appropriate    if   the    pleading    is   so    vague   or

ambiguous that the opposing party cannot respond, even with a

simple denial, in good faith, without prejudice to [itself].").




     10 “[A]llegations which demonstrate merely constructive
knowledge, recklessness or gross negligence cannot satisfy the
‘knowledge’ element of an aiding and abetting claim under Florida
law.” Angell, 2019 WL 3958262, *9.



                                      - 42 -
     The Court finds the Complaint is not “so vague or ambiguous”

that Defendant could not reasonably respond. Euro RSCG Direct

Response, 872 F. Supp. 2d at 1358 ("[A Rule 12(e)] motion is

intended to provide a remedy for an unintelligible pleading, rather

than a vehicle for obtaining greater detail."); Eye Care Int’l,

Inc. v. Underhill, 92 F. Supp. 2d 1310, 1316 (M.D. Fla. 2000)

(noting that “motions for a more definite statement are not favored

in light of the liberal discovery practice,” and that “a motion

for more definite statement is not to be used as a substitute for

discovery”); cf. LeBlanc v. LVNV Funding, LLC, No. 2:19-cv-285-

FtM-99MRM, 2019 U.S. Dist. LEXIS 99983, at *1 (M.D. Fla. June 14,

2019) (granting motion for more definite statement, finding “the

Complaint contains no facts” and was “not sufficiently specific to

place defendant on notice of the claims against it”).

     Here,       Plaintiff    has    provided      specific    facts      about    the

elements of each cause of action, Defendant’s purported knowledge

and participation in ongoing and continuous sex trafficking at the

Super 8 by Wyndham Naples in Naples, Florida, that occurred from

2014 through February 2016 with respect to Plaintiff, and its

failure    to     prevent    this    criminal      conduct,    which      ultimately

resulted in Defendant profiting from the trafficking. The Court

finds     such    allegations       are     sufficiently     specific     to    place

Defendant    on    notice    of   the     claims   against    it,   and    as     such,

Defendant’s Motion for a More Definite Statement is denied.



                                          - 43 -
     Accordingly, it is hereby

     ORDERED:

     1. Defendant Laxmi of Naples, LLC’s Motion to Dismiss, Motion

        to Strike, or For a More Definite Statement and Memorandum

        of Law in Support Thereof (Doc. #13) is DENIED.

     2. Defendant Wyndham Hotels & Resorts, Inc.’s Motion to

        Dismiss Plaintiff’s Complaint (Doc. #14) is DENIED.

DONE and ORDERED at Fort Myers, Florida, this __6th _ day of May,

2021.




Copies:
Counsel of Record




                              - 44 -
